Citation Nr: 1236200	
Decision Date: 10/18/12    Archive Date: 11/05/12

DOCKET NO.  09-01 089	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for a back disability, currently evaluated as 20 percent disabling.

2.  Entitlement to a total rating based on individual unemployability due to service connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:  The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1973 to April 1976.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Board remanded the Veteran's claim in November 2011 for the Veteran to be afforded a Board hearing.

At the time of the Board remand in November 2011, the Veteran had been represented by a private attorney.  However, the following month, he submitted a VA Form 21-22a designating the American Legion as his accredited representative.  This revokes the prior representation.  See 38 C.F.R. § 14.631. However, there appears to have been some confusion in this case, as the private attorney appeared at the Veteran's July 2012 videoconference hearing before the undersigned, a transcript of which is of record.  In August 2012, the Veteran's private attorney submitted a letter indicating that she withdrew her services.   In any event, the American Legion had already become the official representative in this case by virtue of the December 2011 submission of the VA Form 21-22a.  

The issue of entitlement to an earlier effective date for a 20 percent disability rating for a back disability has been raised by the record in a July 2012 statement.  This issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.

REMAND

The Veteran contends that a rating in excess of 20 percent is warranted for his service-connected back disability.  In his July 2012 hearing, he stated that an additional VA examination is necessary as his condition had worsened since the previous examination in March 2008.  Additionally, the Veteran maintained that he has radiculopathy due to his service-connected disability.

A veteran is entitled to a new VA examination when there is evidence that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); VAOPGCPREC 11-95 (1995).  The Veteran's most recent VA back examination was conducted in March 2008, and the evidence indicates that his disability has worsened in severity.  See Proscelle v. Derwinski, 2 Vet. App. 629 (1992) (the Veteran is competent to provide an opinion that his disability has worsened).  Moreover, the file otherwise lacks contemporaneous treatment records from which the Veteran's present level of disability can be determined.  Therefore, he should be provided a VA examination to determine the current severity of his back disability, including the impact of the disorder on his employment.

Additionally, in May 2009, the Court held that a request for a TDIU, whether expressly raised by a Veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities which is part of a pending claim for increased compensation benefits.  Rice v. Shinseki, 22 Vet. App. 447, 453- 54 (2009); see also Comer v. Peake, 552 F.3d 1362, 1366 (Fed. Cir. 2009) (the issue of entitlement to TDIU is not a free- standing claim which must be pled with specificity).  Here, the Veteran has not held a steady full-time job in many years, and at his hearing he attributed his unemployability to his service-connected low back disability.  Thus, this issue is raised by the record and must be remanded for further development by the originating agency.


Accordingly, the case is REMANDED for the following action:

1.  Provide any necessary development for the Veteran's claim for TDIU to include any necessary notice and an application.  The RO/AMC should complete any other development deemed necessary to determine the Veteran's claim for TDIU, to include supplying the Veteran a formal application and verifying his prior employment.

2.  Request that the Veteran provide identifying information concerning any health care facilities where he received treatment or underwent evaluation for the disability at issue.  Then, after securing any necessary authorization, undertake any additional indicated development to obtain any pertinent, outstanding evidence, to include contacting any identified health care facilities.  The RO or the AMC should continue its efforts to obtain any pertinent, outstanding service medical records unless additional efforts would be futile.

3.  Afford the Veteran an additional VA examination to determine the current severity of his service-connected back disability, to include a statement concerning the impact of his disability on his ability to work.  The claims folders must be made available to and reviewed by the examiner.  All indicated studies should be performed, including range of motion testing.  The examiner must indicate any additional loss of motion on repetition due to factors such as pain, weakness, fatigability, and incoordination.  To the extent possible, any such additional loss of function should be expressed in degrees.  Likewise, based on the Veteran's statements, the examiner is asked to estimate the additional loss of motion, in degrees, during any periods of flare-up, due to the factors noted above.  

The examiner should also note all neurologic manifestations, note the nerves involved, and express an opinion as to the severity of the neurological disability, if any.  Objective testing should be accomplished if deemed necessary by the examiner.  The examiner should opine if the Veteran has neurological disabilities related to a service-connected disability, namely his service-connected back disability.

Specifically regarding the question of employability, the examiner should state whether it is at least as likely as not (50 percent or greater) that the Veteran's service-connected low back disability, alone or in concert with any other disabilities that may be service-connected at that time (he presently has no other service-connected disabilities) preclude him from securing and following substantially gainful employment based on his educational and occupational background but without regard for his age or any nonservice-connected disorders.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

4.  If and only if the examiner finds that the Veteran's low back disability, without consideration of any nonservice-connected conditions precludes him from securing and following substantially gainful employment based on his educational and occupational background, then the Veteran's claim should be forwarded to the Director of VA's Compensation and Pension Service or Under Secretary for Benefits for consideration of entitlement to extraschedular ratings for a back disability in accordance with 38 C.F.R. § 3.321(b).

5.  Thereafter, the RO or the AMC should readjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and the representative should be furnished a supplemental statement of the case and provided an appropriate opportunity to respond before the claims folders are returned to the Board for further appellate action.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
ERIC S. LEBOFF	
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



